     Case 1:20-cv-01464-NONE-BAM Document 12 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN SALAZAR,                                      No. 1:20-cv-01464-NONE-BAM (PC)
12                       Plaintiff,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS REGARDING
14    CLARK,                                              DISMISSAL OF CERTAIN CLAIMS AND
                                                          DEFENDANTS
15                       Defendant.
                                                          (Doc. No. 9)
16

17           Plaintiff Kevin Salazar is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19           On January 15, 2021, the assigned magistrate judge screened plaintiff’s first amended

20   complaint and issued findings and recommendations that this action proceed on claims for

21   deliberate indifference to the risk of harm in violation of the Eighth Amendment against

22   defendants Clark and Flores and for negligence against defendants Clark and Flores. (Doc. No.

23   9.) The magistrate judge further recommended that all other claims and defendants be dismissed

24   from this action based on plaintiff’s failure to state claims upon which relief may be granted.

25   (Id.) The findings and recommendations were served on plaintiff and contained notice that any

26   objections were to be filed within fourteen (14) days after service. (Id. at 9.) No objections have

27   been filed, and the deadline to do so has expired.

28   /////
                                                          1
     Case 1:20-cv-01464-NONE-BAM Document 12 Filed 03/05/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on January 15, 2021, (Doc. No. 9), are

 6               adopted in full;

 7          2. This action shall proceed on plaintiff’s first amended complaint, filed December 14,

 8               2020, (Doc. No. 8), against defendants Clark and Flores for deliberate indifference to

 9               the risk of harm in violation of the Eighth Amendment and for negligence;

10          3. All other claims are dismissed from this action for failure to state a claim upon which

11               relief may be granted; and

12          4. This action is referred back to the magistrate judge for proceedings consistent with this

13               order.

14
     IT IS SO ORDERED.
15

16      Dated:     March 5, 2021
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
